DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason McCammon on 11/09/2021. 
The application has been amended as follows: 
Claim 3: The hemostasis device of claim 2, wherein the compression mechanism comprises: a top plate; an inflatable bladder coupled to a bottom surface of the top plate; and an inflation port in fluid communication with the inflatable bladder.
Claim 4: The hemostasis device of claim 3, wherein the inflation port comprises a valve member coupled to the top plate.
Claim 9 is canceled. 
Claim 10 is canceled. 
Claim 11 is canceled. 
Claim 12 is canceled. 
Allowable Subject Matter
Claims 1-7, 13-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a hemostasis device that includes the combination of recited limitations in claims 1 and 13. The art alone or in combination did not teach wherein the thumb band comprises a body portion, wherein a width of a first portion of the body portion nearest the compression member is narrower than a width of a second portion of the body portion remote from the compression member, and wherein the first portion is configured to fit between a thumb and a first finger of a patient's hand when the thumb band is wrapped around the thumb. The closest prior art of record Rioux and Okamura both fail to disclose the limitations above and would not be obvious to modify since they are both constant diameters along the length of the strap/band. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/               Primary Examiner, Art Unit 3771